Memorandum by the Court. Appeal by defendant from a judgment of the Supreme Court entered upon the verdict of the jury in a personal injury action and from an order which denied its motion to set *713aside the verdict. Plaintiff, whose employer was engaged in repairing a boiler in the dry-cleaning establishment o£ defendant, was injured when he came in contact with the unguarded blades of an electric fan which a part-time maintenance employee of the defendant on the day before plaintiff’s entry upon the premises and without Ms knowledge had placed nearby his work and surrounded with a waist-high strand of rope. It appears that at the time of injury plaintiff was walking toward a window through which ran the air hose of his pneumatic hammer which had suddenly ceased to function. The issues of negligence and contributory negligence were purely factual. The jury was warranted in resolving them as it did. It was not error to charge the applicability of sections 200 and 256 of the Labor Law. We agree with Trial Term that the verdict, although substantial, cannot be said to be excessive. Judgment and order affirmed, with costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.